Reissue
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Status of Claims
	Original patent claims 1-27 and new claims 28-63 are pending.

Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
	While the declaration recites two alleged errors, neither of these are errors upon which this reissue can be based.  With respect to new claim 28, the declaration states that “the issued claims apparently did not broadly claim an inventive plasma device having two sets of inner and outer electrodes at a chamber.”  However, claim 1 does indeed recite a plasma device having a first outer electrode and a first inner electrode (first electrode set), a second outer electrode and a second inner electrode (second electrode set), and a housing (chamber).  
As to new claim 54, the declaration states that the original claims did not include “two sets of co-axial electrodes in one or more reaction zones.”  However, claim 54 actually recites two distinct reaction zones, not “one or more reaction zones.”  Further, original claim 5 recites that the first inner electrode is self-centered within the inner receiving chamber of the outer electrode.  Thus, the inner and outer electrodes are co-axial.  Moreover, claim 18 recites “co-axial electrodes.”  
Further, the declaration states that the reissue is broadening but does not  identify a claim that the application seeks to broaden.  A general statement, e.g., that all claims are broadened (“claims 1-27”), is not sufficient to satisfy this requirement.  In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.  See MPEP 1414 II.
Thus, proper error has not been stated in the declaration.

Claims 1-63 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Consent
This application is objected to under 37 CFR 1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent.  The consent of the assignee must be in compliance with 37 CFR 1.172.  See MPEP § 1410.01.
A proper assent of the assignee in compliance with 37 CFR 1.172 and 3.73 is required in reply to this Office action.

	A Consent was filed 13 May 2021 and signed by the inventor Garrett Hill as a “Consultant.”  The Consent of assignee must be signed by a party authorized to act on behalf of the assignee. For applications filed on or after September 16, 2012, the consent may be signed by the assignee or a patent practitioner of record. Where the assignee is a juristic entity, the consent may be signed by a person in the organization having apparent authority to sign on behalf of the organization (e.g., president, vice-president, secretary, treasurer, chairman of the board of directors), or a person who makes a statement of authorization to act on behalf of the assignee.  See MPEP 324.  As Mr. Hill is not a person in the organization having apparent authority to sign on behalf of the organization, nor has he made a statement of authorization the Consent is improper.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12, 16, 18, 20-, 22, 23, and 28-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 10, “the conductive projections” in line 3 lacks positive antecedent basis as in claim 2, the term “conductive formertions” [sic] is used instead.
	In claim 16, “the rotating glide arc reformer” and “the DBD plasma reformer” both lack positive antecedent basis as neither term has been recited in either claims 14 or 1 from which claim 16 depends.
Claims 11, 12, 18, 20, and 22 are likewise indefinite as depending from claim 10 or 16 and thus, include all the limitations thereof.
	In claim 23, “the air dryer” lacks positive antecedent basis as no such element has yet been recited.
	Claim 28 recites that both the first and second outer electrode are “proximal” to the receiving chamber.  Thus, it is unclear if both sets of inner/outer electrodes are located within the chamber simultaneously.
	Claim 41 is vague and indefinite for the reason set forth above regarding use of the term “proximal.”
	In claim 51, the recitation of “the first electrode” is confusing as it is unknown if the inner or outer electrode is referenced.
	Claims 29-40, 42-50, 52, and 53 are likewise indefinite as depending from claim 1 and thus, include all the limitations thereof.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 9, 19, 24, 28, 36, 46, 49, 51, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,025,939 to Hall et al. (hereinafter Hall) in view of US 4,585,920 to Hoog et al. (hereinafter Hoog).
The instant rejection is directed to the obviousness of providing a replacement electrode set, as taught by Hoog, in the known plasma reformer of Hall.

    PNG
    media_image1.png
    325
    751
    media_image1.png
    Greyscale
With respect to claims 1, 9, 28, and 36, Hall teaches a first outer housing 17 of a first dielectric barrier plasma reformer having a first exhaust inlet 22 for receiving a first input gaseous stream and a first exhaust outlet 23 for expelling a first output gaseous stream, wherein the first outer housing comprises a first housing inner receiving chamber (area bounded by end plates 11,12 and outer housing 17 walls; 
a first outer electrode 6 sized and dimensioned to abut first housing portions 15,16 of the first housing inner receiving chamber such that the first outer electrode does not substantially move when set in place within the first housing inner receiving chamber, wherein the first outer electrode comprises a first electrode inner
receiving chamber; and
a first inner electrode 5 sized and dimensioned to abut first electrode portions 14 of the first electrode inner receiving chamber such that the first inner electrode does not
substantially move when set in place within the first electrode inner receiving chamber. 
	Hall does not teach a second inner and outer electrode set that is interchangeable with the first inner and outer electrode.
	Hoog discloses a plasma reactor wherein the electrode 56 is readily removable and exchanged with another electrode.  Hoog discloses that doing so permits different types of plasmas to be used (abstract) and disposal of damaged/dirty electrodes.  See col.4, lines 17-22 and 44-46; col.5, lines 1-2 and 9-11.
	It would have been obvious to provide a second set of interchangeable electrodes in Hall, in order to permit removal and replacement of damaged/dirty electrodes, as taught by Hoog.
	With respect to claims 19 and 46, this claim is directed only to the intended use of the device and the device of Hall is capable of being operated in the claimed manner.  Further, Hall teaches the plasma reformer reduces particulate emissions (col.1, lines 4-7) and the plasma is produced in the zone between the inner and outer electrode (col.1, lines 10-11).
	As to claims 24 and 49, Figure 2 illustrates the connection of power supply 203 via a transformer 205 to the electrodes RL.
	With respect to claim 51, the outer electrode is connected to ground.  See claim 3.
	As to claim 52, the electrodes are held in place by rings 14,15,16 and thus do not substantially move with respect to the plasma reformer.

Claim(s) 8, 14, 25, 27, 35, 41, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall and Hoog as applied to claims 1, 28, and 46 above, and further in view of WO 00/43102 to Raybone et al. (hereinafter Raybone).
	The instant rejections are directed to the obviousness of using different thermal plasmas or connecting a second plasma reformer to the exhaust of the first plasma reformer of Hall with Hoog, as taught by Raybone.
	As to claims 8 and 35, Hoog provides motivation to provide an interchangeable electrode set in Hall but does not provide motivation to use a different type of plasma generator in a plasma reformer for engine exhaust gases.  Raybone discloses that many types of non-thermal plasmas can be used to treat exhaust gases (page 11, lines 6-19).  Thus, it would have been obvious to provide different electrode sets capable of generating different plasmas according to the variables of the gas being treated.

    PNG
    media_image2.png
    283
    882
    media_image2.png
    Greyscale
	With respect to claims 14 and 41, while the combination of Hall with Hoog teaches the claimed plasma reformer, it does not disclose connecting the exhaust of the plasma reformer to the inlet of a second plasma reformer of the same construction.  Like Hall, Raybone teaches a plasma reformer for treatment of ICE exhaust gases wherein two non-thermal plasma reformers 106,112 are arranged in series for gas treatment, such that the exhaust of the first reformer is passed to the inlet of the second reformer.  See page 12, line 17 to page 13, line 22.  It would have been obvious to add a second reformer to the apparatus of Hall with Hoog, as Raybone discloses that the second plasma reformer “serves one or more or a combination of the following functions…Namely, (1) the ‘activation’ of the hydrocarbon…(2) the selective oxidation of No to NO2 and (3) the conversion of ‘residual’ soot that is particulate carbon to useful gas phase hydrocarbon reductant.”  See page 9, lines 16-32.  
	As to claim 25, Hall with Hoog is silent as to a fuel injector.  However, Raybone discloses fuel injector 121 for injecting hydrocarbon into the first input gaseous stream when insufficient residual hydrocarbon is present from the combustion fuel.  See page 12, lines 27-30; col.15, lines 3-4.  One would have found it obvious to provide a fuel injector at the input to the reformer of Hall with Hoog, as Raybone discloses that the plasma activated hydrocarbon is effective in reduction of nitrogenous oxides to nitrogen.  See page 9, lines 16-32.
	With respect to claim 27, Hall teaches a DBD reformer (col.2, lines 11-15).  Raybone, like Hall, teaches non-thermal plasmas including DBD.  See page 5, lines 14-21.
	As to claim 47, Hall is silent to placing the reformer above a particulate filter.  However, Raybone discloses the reformer is placed above particulate filters.  See page 7, lines 29-32.  It would have been obvious to add the particulate filter of Raybone after the plasma reformer of Hall with Hoog, in order to trap particulates.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall, Hoog, and Raybone as applied to claim 14 and 41 above, and further in view of US 2009/0129993 to Kim et al. (hereinafter Kim).
The instant rejection is directed to the obviousness of modifying the reformer of the combination with a gliding arc plasma reformer, as taught by Kim.
	Hall teaches non-thermal plasma such as a DBD plasma.  Raybone discloses non-thermal plasmas and teaches particularly that the plasma in each reactor can be different.  See page 11, lines 6-19.  None of Hall, Hoog, or Raybone teach a gliding arc plasma reformer.  However, Kim discloses an apparatus for treating ICE exhaust using a gliding arc discharge.  See paras [0015-0016].  As a gliding arc plasma is non-thermal and is shown by Kim to be effective in removing particulates from engine exhaust, it would have been obvious to choose a gliding arc plasma as one of the non-thermal plasmas of the combination.

Claim(s) 54-56, 59, and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raybone in view of Hall.
The instant rejections are directed to the obviousness of using the plasma generators of Hall in the plasma system of Raybone.
With respect to claims 54-56, Raybone teaches a plasma reformer for treatment of ICE exhaust gases wherein two non-thermal plasma reformers 106,112 are arranged in series for gas treatment, such that the exhaust of the first reformer is passed to the inlet of the second reformer.  See page 12, line 17 to page 13, line 22.  While Raybone discloses that the means for generating the plasmas is a type that generates a non-thermal plasma such as DBD, the specific arrangement of the electrodes is not discussed.
Hall discloses a DBD plasma reformer 1 having concentric first 5 and second 6 electrodes.  It would have been obvious to use the electrode arrangement of Hall in the plasma reformers of Raybone, as being taught by Hall to be effective in treating exhaust gases.
As to claim 59, the figure of Raybone illustrates that the two reaction zones are coextensive when using the reformer of Hall as the plasma generator.
With respect to claim 60, the figure of Raybone illustrates that the first reaction zone is separated from the second reaction zone by narrowed (unlabeled portion) containing inlet 115.

Claim(s) 57 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raybone and Hall as applied to claim 54 above, and further in view of Kim.
The instant rejection is directed to the obviousness of modifying one of the reformers of the combination with a gliding arc plasma reformer, as taught by Kim.
	Hall teaches non-thermal plasma such as a DBD plasma.  Raybone discloses non-thermal plasmas and teaches particularly that the plasma in each reactor can be different.  See page 11, lines 6-19.  Neither Raybone nor Hall teach a gliding arc plasma reformer.  However, Kim discloses an apparatus for treating ICE exhaust using a gliding arc discharge.  See paras [0015-0016].  As a gliding arc plasma is non-thermal and is shown by Kim to be effective in removing particulates from engine exhaust, it would have been obvious to choose a gliding arc plasma as one of the non-thermal plasmas of the combination.

Claim Objections
Claim 10 is objected to because of the following informalities:  The term “formerations” is appears to be misspelled.  Appropriate correction is required.

Allowable Subject Matter
Claims 2-7, 10-13, 15, 17, 18, 20-23, 30, 31, 33, 34, 37-40, 42-45, 48, 50, 53, and 61-63 are objected to as being dependent upon a rejected base claim, but would be allowable if the rejections under §251 and §112 wer overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 2-7, 30, 31, 33, 34, although Hall teaches concentric inner and outer electrodes, the reference does not teach or suggest self-centering features on the first housing inner receiving chamber and a first exterior portion of the first outer electrode (claims 2-4) or the first electrode inner receiving chamber and a first exterior portion of the first inner electrode (claims 5-7).
As to claims 10-12 and 37-39, none of the prior art of record teaches or suggests interior conductive projections in the outer electrode. 
With respect to claims 13, 15, 17, and 40, none of the prior art of record teaches or suggests the first exhaust inlet comprises surface features that alter air pressure within the excitation chamber of the plasma reformer to direct the gaseous stream in a cyclone portion to points of highest energy density inside the chamber.
As to claims 18, 20, and 22, none of the prior art of record teaches or suggests a magnetic field generator that generates a magnetic field around coaxial electrodes generating a glad arc or DBD plasma.
With respect to claims 21, 23, and 48, the prior art of record fails to teach or suggest a desiccant or air dryer as claimed.
As to claims 26, 50, and 61-63, none of the prior art of record teaches or suggests a microwave generator that generates microwaves towards the plasma reformer or downstream flow path.
With respect to claims 42-45, none of the prior art teaches or suggests a textured surface on the outer or inner electrode directing the input gaseous stream in a cyclone motion.
As to claim 53, the prior art does not teach or suggest that the inner electrode is slidable with respect to the plasma reformer.

Divisional Cross Reference
	According to 37 CFR 1.177(a), Patent Owner is required to amend the first line of column 1 of the specification to cross-reference the multiple divisional reissue applications filed.  See MPEP 1451.

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No.       10,293,303 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ELIZABETH MCKANE whose telephone number is
(571) 272-1275. The examiner can normally be reached on Mon-Thurs; 6:30 am -
4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisors, Tim Speer can be reached on 313-446-4825 or Jean Witz can be reached on 571-272-0927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair.uspto.gov/epatent/portal/home.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/ELIZABETH L MCKANE/
Specialist, Art Unit 3991

Conferees:
/KRISANNE M JASTRZAB/           Patent Reexamination Spec., Art Unit 3991            

/T.M.S/           Supervisory Patent Examiner, Art Unit 3991